Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Restaurant Acquisition Partners, Inc. (Name of Issuer) Common Stock, $0.0001 Par Value (Title of Class of Securities) 761250208 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 8 CUSIP No. 761250208 13 G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Woodland Partners 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION New York 5 SOLE VOTING POWER Number of 155,000 shares Shares Beneficially 6 SHARED VOTING POWER Owned By 0 shares Each Reporting 7 SOLE DISPOSITIVE POWER Person 155,000 shares With 8 SHARED DISPOSITIVE POWER 0 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 155,000 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Page 2 of 8 CUSIP No. 761250208 13 G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Barry Rubenstein 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States 5 SOLE VOTING POWER Number of 120,500 shares Shares Beneficially 6 SHARED VOTING POWER Owned By 155,000 shares Each Reporting 7 SOLE DISPOSITIVE POWER Person 120,500 shares With 8 SHARED DISPOSITIVE POWER 155,000 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 275,500 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Page 3 of 8 CUSIP No. 761250208 13 G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Marilyn Rubenstein 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States 5 SOLE VOTING POWER Number of 0 shares Shares Beneficially 6 SHARED VOTING POWER Owned By 155,000 shares Each Reporting 7 SOLE DISPOSITIVE POWER Person 0 shares With 8 SHARED DISPOSITIVE POWER 155,000 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 155,000 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Page 4 of 8 Item 1. (a) Name of Issuer: Restaurant Acquisition Partners, Inc. (b) Address of Issuers Principal Executive Offices: 5950 Hazeltime National Drive Suite 290 Orlando, Florida 32822 Item 2. 1. (a) Name of Person Filing: Woodland Partners (b) Address of Principal Business Office, or, if none, Residence: 68 Wheatley Road Brookville, New York 11545 (c) Place of Organization: New York (d) Title of Class of Securities: Common Stock, $0.0001 par value per share (e) CUSIP Number: 2. (a) Name of Person Filing: Barry Rubenstein (b) Address of Principal Business Office, or, if none, Residence: 68 Wheatley Road Brookville, New York 11545 (c) Citizenship: United States (d) Title of Class of Securities: Common Stock, $0.0001 par value per share (e) CUSIP Number: 3. (a) Name of Person Filing: Marilyn Rubenstein (b) Address of Principal Business Office, or, if none, Residence: 68 Wheatley Road Brookville, New York 11545 (c) Citizenship: United States (d) Title of Class of Securities: Common Stock, $0.0001 par value per share (e) CUSIP Number: Item 3. If this statement is filed pursuant to §240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C.78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). Page 5 of 8 (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership. The percentages of beneficial ownership shown below are based on 4,166,667 shares of Common Stock outstanding as of November 12, 2007, as reported in the Issuers quarterly report on Form 10-QSB for the period ended October 7, 2007. 1. Woodland Partners: (a) Amount Beneficially Owned: 155,000 1, shares. (b) Percent of Class: 3.7% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 155,000 1 shares. (ii) shared power to vote or to direct the vote: 0 shares. (iii) sole power to dispose or to direct the disposition of: 155,000 1 shares. (iv) shared power to dispose or to direct the disposition of: 0 shares. 2. Barry Rubenstein: (a) Amount Beneficially Owned: 275,500 1,2,3 shares. Barry Rubenstein is a general partner of Woodland Partners. Mr. Rubenstein is the husband of Marilyn Rubenstein. (b) Percent of Class:6.6% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 120,500 2 shares. (ii) shared power to vote or to direct the vote: 155,000 1,3 shares. (iii) sole power to dispose or to direct the disposition of: 120,500 2 shares. (iv) shared power to dispose or to direct the disposition of: 155,000 1,3 shares. 1 Includes 155,000 shares of Common Stock owned by Woodland Partners. 2 Includes 120,500 shares of Common Stock owned by the Barry Rubenstein Rollover IRA account. 3 The reporting person disclaims beneficial ownership of these securities except to the extent of his/her equity interest therein. Page 6 of 8 3. Marilyn Rubenstein: (a) Amount Beneficially Owned: 155,000 1,3 Marilyn Rubenstein is a general partner of Woodland Partners. Marilyn Rubenstein is the wife of Barry Rubenstein. (b) Percent of Class:3.7% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 0 shares. (ii) shared power to vote or to direct the vote: 155,000 1,3 shares. (iii) sole power to dispose or to direct the disposition of: 0 shares. (iv) shared power to dispose or to direct the disposition of: 155,000 1,3 shares. Exhibit A, a Joint Filing Agreement, was previously filed with the Schedule 13G, dated December 20, 2006. Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following. o Instruction: Dissolution of a group requires a response to this item. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not Applicable. Item 8. Identification and Classification of Members of the Group. Not Applicable. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certification. By signing below each party certifies that, to the best of his/her/its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 7 of 8 SIGNATURE After reasonable inquiry and to the best of their knowledge and belief, each of the undersigned hereby certifies that the information set forth in this statement is true, complete and correct. Dated: January 15, 2008 WOODLAND PARTNERS By: /s/ Barry Rubenstein Barry Rubenstein, a General Partner /s/ Barry Rubenstein Barry Rubenstein /s/ Marilyn Rubenstein Marilyn Rubenstein Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001) Page 8 of 8
